UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 12-6016


DOUGLAS HALL,

                  Plaintiff - Appellant,

          v.

LINDA MITCHELL,

                  Defendant - Appellee,

          and

DAVID TAYLOR, in       his    official    capacity;   UNION   COUNTY
SHERIFF’S OFFICE,

                  Defendants.


Appeal from the United States District Court for the District of
South Carolina, at Aiken.       G. Ross Anderson, Jr., Senior
District Judge. (1:10-cv-03173-GRA)


Submitted:   March 29, 2012                    Decided:   April 3, 2012


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Douglas Hall, Appellant Pro Se.     Russell W. Harter, Jr.,
CHAPMAN, HARTER & GROVES, PA, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Douglas    Hall   appeals     the    district    court’s   order

accepting the recommendation of the magistrate judge and denying

relief on his civil rights complaint.              We have reviewed the

record and find no reversible error.           Accordingly, we affirm for

the reasons stated by the district court.          Hall v. Mitchell, No.

1:10-cv-03173-GRA (D.S.C. Dec. 7, 2011).          We deny Hall’s pending

motions   to   appoint   counsel.   We   dispense    with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                   AFFIRMED




                                    2